Case 19-10210-LSS   Doc 775   Filed 08/02/19   Page 1 of 16
Case 19-10210-LSS   Doc 775   Filed 08/02/19   Page 2 of 16
                                               Case 19-10210-LSS Doc 775 Filed 08/02/19 Page 3 of 16
                                                             Charlotte Russe Holding, Inc., et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 1 of 7                                                                                                                                   07/31/2019 08:31:59 PM
000057P001-1409S-127                          000040P001-1409S-127                       000062P001-1409S-127                         030894P002-1409A-127
505 SONOMA CORP DBA GIC                       ANAN ENTERPRISE INC DBA SARAH              ANDREW S CONWAY,ESQ                          ANORA MODE INC
KEVIN PAN                                     SARAH KIM                                  200 EAST LONG LAKE ROAD STE 300              YOON JUNG KIM
DBA GIC INTERNATIONAL                         2080 E 25TH ST                             BLOOMFIELD HILLS MI 48304                    1015 S CROCKER ST STE S04
3812 SEBASTOPOL RD                            VERNON CA 90058                            ACONWAY@TAUBMAN.COM                          LOS ANGELES CA 90021
SANTA ROSA CA 95407                           SARAHMKIM0826@GMAIL.COM                                                                 GRACE@ANORAMODE.COM
KEVINPAN@GICINTL.COM


000070P001-1409S-127                          000070P001-1409S-127                       000082P001-1409S-127                         000023P001-1409S-127
BALLARD SPAHR LLP                             BALLARD SPAHR LLP                          BALLARD SPAHR LLP                            BANK OF AMERICA MERRILL LYNCH
LESLIE HEILMAN; LAUREL ROGLEN                 LESLIE HEILMAN; LAUREL ROGLEN              DUSTIN P BRANCH,ESQ                          MATTHEW POTTER
919 N. MARKET ST 11TH FL                      919 N. MARKET ST 11TH FL                   2029 CENTURY PARK EAST STE 800               100 FEDERAL STREET
WILMINGTON DE 19801-3034                      WILMINGTON DE 19801-3034                   LOS ANGELES CA 90067-2909                    BOSTON MA 02110
HEILMANL@BALLARDSPAHR.COM                     ROGLENL@BALLARDSPAHR.COM                   BRANCHD@BALLARDSPAHR.COM                     MATTHEW.POTTER@BAML.COM




000112P001-1409S-127                          000112P001-1409S-127                       000108P001-1409S-127                         000108P001-1409S-127
BARCLAY DAMON LLP                             BARCLAY DAMON LLP                          BARNES & THORNBURG LLP                       BARNES & THORNBURG LLP
KEVIN NEWMAN; SCOTT FLEISCHER                 KEVIN NEWMAN; SCOTT FLEISCHER              DAVID M POWLEN;KEVIN G COLLINS               DAVID M POWLEN;KEVIN G COLLINS
BARCLAY DAMON TOWER                           BARCLAY DAMON TOWER                        1000 N WEST ST STE 1500                      1000 N WEST ST STE 1500
125 EAST JEFFERSON STREET                     125 EAST JEFFERSON STREET                  WILMINGTON DE 19801                          WILMINGTON DE 19801
SYRACUSE NY 13202                             SYRACUSE NY 13202                          DAVID.POWLEN@BTLAW.COM                       KEVIN.COLLINS@BTLAW.COM
KNEWMAN@BARCLAYDAMON.COM                      SFLEISCHER@BARCLAYDAMON.COM


000092P001-1409S-127                          000092P001-1409S-127                       000130P001-1409S-127                         000113P001-1409S-127
BENESCH FRIEDLANDER COPLAN & ARONOFF LLP      BENESCH FRIEDLANDER COPLAN & ARONOFF LLP   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP   BEWLEY LASSLEBEN & MILLER LLP
JENNIFER R HOOVER;KEVIN M CAPUZZI             JENNIFER R HOOVER;KEVIN M CAPUZZI          JENNIFER R HOOVER                            ERNIE ZACHARY PARK
222 DELAWARE AVE STE 801                      222 DELAWARE AVE STE 801                   222 DELAWARE AVE STE 801                     13215 E PENN ST STE 510
WILMINGTON DE 19801                           WILMINGTON DE 19801                        WILMINGTON DE 19801                          WHITTIER CA 90602
JHOOVER@BENESCHLAW.COM                        KCAPUZZI@BENESCHLAW.COM                    JHOOVER@BENESCHLAW.COM                       ERNIE.PARK@BEWLEYLAW.COM




000147P001-1409S-127                          037000P001-1409A-127                       000116P001-1409S-127                         000075P001-1409S-127
BIALSON BERGEN & SCHWAB, A PROF CORP          HEATHER BRESS                              BROWN & CONNERY, LLP                         CAFARO MANAGEMENT COMPANY
LAWRENCE M SCHWAB;GAYE N HECK;THOMAAS M GAA   24910 JENNINGS RD                          DONALD K. LUDMAN                             RICHARD T DAVIS
633 MENLO AVE STE 100                         MYAKKA CITY FL 34251                       6 NORTH BROAD ST STE 100                     5577 YOUNGSTOWN-WARREN RD
MENLO PARK CA 94025                           h.reneab@gmail.com                         WOODBURY NJ 08096                            NILES OH 44446
GHECK@BBSLAW.COM                                                                         DLUDMAN@BROWNCONNERY.COM                     RDAVIS@CAFAROCOMPANY.COM




037650P001-1409A-127                          000086P001-1409S-127                       000087P001-1409S-127                         005478P001-1409A-127
PORSHA CHOY                                   CLARK HILL PLC                             CLARK HILL PLC                               ANGELICA JOY DAYOAN
1721 E 42ND ST                                DAVID M BLAU,ESQ                           KAREN M GRIVNER,ESQ                          8225 KILLIAN LN
TACOMA WA 98404                               151 S OLD WOODWARD AVE STE 200             824 N MARKET ST STE 710                      BEAUMONT TX 77706
porshachoy@gmail.com                          BIRMINGHAM MI 48009                        WILMINGTON DE 19801                          ANJOYDAY93@GMAIL.COM
                                              DBLAU@CLARKHILL.COM                        KGRIVNER@CLARKHILL.COM
                                                 Case 19-10210-LSS Doc 775 Filed 08/02/19 Page 4 of 16
                                                               Charlotte Russe Holding, Inc., et al.
                                                                         Electronic Mail
                                                                          Exhibit Pages
Page # : 2 of 7                                                                                                                          07/31/2019 08:31:59 PM
004861P001-1409A-127                            000014P001-1409S-127                       000008P001-1409S-127               000004P001-1409S-127
JOAN MARICE P DAYOAN                            DELAWARE ATTORNEY GENERAL                  DELAWARE DIVISION OF REVENUE       DELAWARE SECRETARY OF STATE
8225 KILLIAN LN                                 BANKRUPTCY DEPT                            ZILLAH A FRAMPTON                  DIV OF CORPORATIONS FRANCHISE TAX
BEAUMONT TX 77706                               CARVEL STATE OFFICE BUILDING               CARVEL STATE OFFICE BUILD 8TH FL   PO BOX 898
JOANDAYOAN@GMAIL.COM                            820 N FRENCH ST 6TH FL                     820 N FRENCH ST                    DOVER DE 19903
                                                WILMINGTON DE 19801                        WILMINGTON DE 19801                DOSDOC_FTAX@STATE.DE.US
                                                ATTORNEY.GENERAL@STATE.DE.US               FASNOTIFY@STATE.DE.US


000047P001-1409S-127                            000032P001-1409S-127                       037125P001-1409A-127               000050P001-1409S-127
DOUBLE H SOURCING                               EAST LION CORP                             EAST LION CORP                     ELLA L CLOTHING INC
WINNIE CHO                                      JULIE KUO                                  SHULMAN HODGES AND BASTIAN LLP     JAMES SONG
RM205 HACKSANKOSMOSTEL 110                      318 BREA CANYON RD                         ALAN J FRIEDMAN ESQ                16828 ARMSTEAD ST
GWANGJANG DONG GWANGJIN KU                      CITY OF INDUSTRY CA 91789                  100 SPECTRUM CTR DR STE 600        GRANDA HILLS CA 91344
SEOUL                                           JULIEK@EASTLIONCORP.COM                    IRVINE CA 92618                    ELLAL.JAMESSONG@GMAIL.COM
KOREA                                                                                      afriedman@shbllp.com
WINNIE@DHSOURCING.CO.KR

000118P001-1409S-127                            000118P001-1409S-127                       000029P001-1409S-127               000048P001-1409S-127
ELLIOTT GREENLEAF PC                            ELLIOTT GREENLEAF PC                       FEDEX ERS                          FORTUNE DYNAMIC INC
RAFAEL X ZAHRALDDIN-ARAVENA;ERIC M SUTTY        RAFAEL X ZAHRALDDIN-ARAVENA;ERIC M SUTTY   KYE BEVERLY                        TRACY MAN
1105 N MARKET ST STE 1700                       1105 N MARKET ST STE 1700                  PO BOX 371741                      21923 FERRERO PKWY
WILMINGTON DE 19801                             WILMINGTON DE 19801                        PITTSBURGH PA 15250-7741           CITY OF INDUSTRY CA 91789
RXZA@ELLIOTTGREENLEAF.COM                       EMS@ELLIOTTGREENLEAF.COM                   KRBEVERLY@FEDEX.COM                TRACYMAN@FORTUNEDYNAMIC.COM




000122P001-1409S-127                            000061P001-1409S-127                       000061P001-1409S-127               000134P001-1409S-127
FRIEDMAN & SPRINGWATER LLP                      FROST BROWN TODD LLC                       FROST BROWN TODD LLC               GELLERT SCALI BUSENKELL & BROWN LLC
DERRICK N HANSEN                                RONALD E GOLD;A J WEBB                     RONALD E GOLD;A J WEBB             Michael Busenkell
1007 NORTH ORANGE ST.,4TH FLOOR                 3300 GREAT AMERICAN TOWER                  3300 GREAT AMERICAN TOWER          1201 N. Orange Street, Suite 300
WILMINGTON DE 19801                             301 E FOURTH ST                            301 E FOURTH ST                    WILMINGTON DE 19801
DHANSEN@FRIEDMANSPRING.COM                      CINCINNATI OH 45202                        CINCINNATI OH 45202                mbusenkell@gsbblaw.com
                                                RGOLD@FBTLAW.COM                           AWEBB@FBTLAW.COM


000098P001-1409S-127                            000037P001-1409S-127                       000030P001-1409S-127               000096P001-1409S-127
GIBBONS P.C.                                    GLOBAL CAPITAL FASHION INC                 GOOGLE INC                         GOULSTON & STORRS PC
NATASHA M. SONGONUGA, ESQ.                      SIMON LEUNG                                ACCTS REC DEPT SYLWIA HEBDA        VANESSA P MOODY,ESQ
300 DELAWARE AVE. STE 1015                      247 WEST 35TH ST                           1600 AMPHITHEATRE PKWY             400 ATLANTIC AVE
WILMINGTON DE 19801-1671                        11 FL FRONT                                MOUNTAIN VIEW CA 94043             BOSTON MA 02110-3333
NSONGONUGA@GIBBONSLAW.COM                       NEW YORK NY 10001                          AFS-CASHAPPS@GOOGLE.COM            VMOODY@GOULSTONSTORRS.COM
                                                SIMON@BLUESTARFASHION.COM


000138P001-1409S-127                            036998P001-1409A-127                       000107P001-1409S-127               000142P001-1409S-127
GREER HERZ & ADAMS LLP                          FAITH L GUNTER                             HANSON BRIDGETT LLP                HINDS & SHANKMAN LLP
FREDERICK BLACK;TARA B ANNWEILER;MARC D YOUNG   921 MARKS ROAD APARTMENT F                 NEAL WOLF                          PAUL R SHANKMAN,ESQ
ONE MOODY PLAZA, 18TH FLOOR                     BRUNSWICK OH 44212                         425 MARKET ST.,26TH FLOOR          21257 HAWTHORNE BLVD.,2ND FLOOR
GALVESTON TX 77550                              Flg2015@yahoo.com                          SAN FRANCISCO CA 94105             TORRANCE CA 90503
TANNWEILER@GREERHERZ.COM                                                                   NWOLF@HANSONBRIDGETT.COM           PSHANKMAN@JHINDSLAW.COM
                                          Case 19-10210-LSS Doc 775 Filed 08/02/19 Page 5 of 16
                                                        Charlotte Russe Holding, Inc., et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 3 of 7                                                                                                                                      07/31/2019 08:31:59 PM
000131P003-1409S-127                     000104P001-1409S-127                               000105P001-1409S-127                         000105P001-1409S-127
HOGAN MCDANIEL                           HOLLAND & KNIGHT LLP                               HOLLAND & KNIGHT LLP                         HOLLAND & KNIGHT LLP
GARVAN F. MCDANIEL                       BARBRA R PARLIN,ESQ                                JOAQUIN J ALEMANY;JOSE A CASAL               JOAQUIN J ALEMANY;JOSE A CASAL
1311 DELAWARE AVE                        31 WEST 52ND ST                                    701 BRICKELL AVE STE 3300                    701 BRICKELL AVE STE 3300
WILMINGTON DE 19806                      NEW YORK NY 10019                                  MIAMI FL 33131                               MIAMI FL 33131
GMCDANIEL@DKHOGAN.COM                    BARBRA.PARLIN@HKLAW.COM                            JOAQUIN.ALEMANY@HKLAW.COM                    JOSE.CASAL@HKLAW.COM




000093P001-1409S-127                     004514P001-1409A-127                               000127P001-1409S-127                         000053P001-1409S-127
HONIGMAN LLP                             JYMELLA HUNT                                       IBM CORP                                     JAINSON'S INTERNATIONAL INC
LAWRENCE A LICHTMAN,ESQ                  83 BEARING CIR                                     MARIE-JOSEE DUBE                             AMIT JAIN
2290 FIRST NATIONAL BUILDING             PORT WENTWORTH GA 31407                            275 VIGER EAST                               7526 TYRONE AVE
600 WOODWARD AVE                         JYMELLA@YAHOO.COM                                  MONTREAL QC H2X 3R7                          VAN NUYS CA 91405
DETROIT MI 48226                                                                            CANADA                                       AMIT@JAINCOMPANY.COM
LLICHTMAN@HONIGMAN.COM                                                                      MJDUBE@CA.IBM.COM


000051P001-1409S-127                     000145P001-1409S-127                               000045P001-1409S-127                         000124P001-1409S-127
JESSMYN IN USA                           JONES DAY                                          JP ORIGINAL CORP                             K & L GATES LLP
KYLE KIM                                 BENJAMIN ROSENBLUM,ESQ                             PAUL KASCSAK                                 MARGARET R WESTBROOK,ESQ
2080 E25TH ST                            250 VESEY ST                                       19101 E WALNUT DR NORTH                      4350 LASSITER AT NORTH HILLS AVE.,STE 300
VERNON CA 90058                          NEW YORK NY 10281                                  CITY OF INDUSTRY CA 91748                    RALEIGH NC 27609
JESSMYN.USA@GMAIL.COM                    BROSENBLUM@JONESDAY.COM                            PAULK@JPO.COM                                MARGARET.WESTBROOK@KLGATES.COM




000125P001-1409S-127                     000125P001-1409S-127                               000126P001-1409S-127                         000133P001-1409S-127
K & L GATES LLP                          K & L GATES LLP                                    K & L GATES LLP                              KATTEN MUCHIN ROSENMAN LLP
STEVEN L CAPONI;MATTHEW B GOELLER        STEVEN L CAPONI;MATTHEW B GOELLER                  EMILY MATHER,ESQ                             Peter A. Siddiqui
600 N KING ST.,STE 901                   600 N KING ST.,STE 901                             4350 LASSITER AT NORTH HILLS AVE., STE 300   525 W. Monroe Street
WILMINGTON DE 19801                      WILMINGTON DE 19801                                RALEIGH NC 27609                             CHICAGO IL 60661
STEVEN.CAPONI@KLGATES.COM                MATTHEW.GOELLER@KLGATES.COM                        EMILY.MATHER@KLGATES.COM                     peter.siddiqui@kattenlaw.com




000088P001-1409S-127                     000088P001-1409S-127                               000129P001-1409S-127                         000129P001-1409S-127
KELLEY DRYE & WARREN LLP                 KELLEY DRYE & WARREN LLP                           KELLEY DRYE & WARREN LLP                     KELLEY DRYE & WARREN LLP
ROBERT L LEHANE                          ROBERT L LEHANE                                    ROBERT L LEHANE                              ROBERT L LEHANE
101 PARK AVE                             101 PARK AVE                                       KAYCI G HINES                                KAYCI G HINES
NEW YORK NY 10178                        NEW YORK NY 10178                                  101 PARK AVENUE                              101 PARK AVENUE
KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM   RLEHANE@KELLEYDRYE.COM                             NEW YORK NY 10178                            NEW YORK NY 10178
                                                                                            RLEHANE@KELLEYDRYE.COM                       KHINES@KELLEYDRYE.COM


000115P001-1409S-127                     000094P001-1409S-127                               000039P001-1409S-127                         000059P001-1409S-127
KEN BURTON JR, MANATEE CTY TAX COLL      KLESTADT WINTERS JURELLER SOUTHARD & STEVENS LLP   KNY CLOTHING DBA YIPEE                       KRISTEN N PATE
JENNIFER FRANCIS, LGL SUPP AND COLL      TRACY L KLESTADT                                   STEVE CHO KAREN OH                           BROOKFIELD PROPERTY REIT, INC AS AGENT
1001 3RD AVE W STE 240                   200 WEST 41ST ST., 17TH FLOOR                      NAM G OW                                     350 N ORLEANS ST STE 300
BRADENTON FL 34205-7863                  NEW YORK NY 10036                                  1662 LONG BEACH AVE                          CHICAGO IL 60654-1607
LEGAL@TAXCOLLECTOR.COM                   TKLESTADT@KLESTADT.COM                             LOS ANGELES CA 90021                         BK@BROOKFIELDPROPERTIESRETAIL.COM
                                                                                            LASHESCLOTHING@GMAIL.COM
                                          Case 19-10210-LSS Doc 775 Filed 08/02/19 Page 6 of 16
                                                        Charlotte Russe Holding, Inc., et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 4 of 7                                                                                                                       07/31/2019 08:31:59 PM
000076P001-1409S-127                     000140P001-1409S-127                     000080P001-1409S-127                     000073P001-1409S-127
KURTZMAN STEADY LLC                      LAW OFFICE OF STEVEN J BARKIN            LAW OFFICE OF SUSAN E KAUFMAN LLC        LECLAIRRYAN PLLC
JEFFREY KURTZMAN,ESQ                     STEVEN J BARKIN                          SUSAN E KAUFMAN,ESQ                      NICLAS A FERLAND;ILAN MARKUS
401 S 2ND ST STE 200                     3700 WILSHIRE BOULEVARD STE 950          919 N MARKET ST STE 460                  545 LONG WHARF DRIVE,9TH FLOOR
PHILADELPHIA PA 19147                    LOS ANGELES CA 90010                     WILMINGTON DE 19801                      NEW HAVEN CT 06511
KURTZMAN@KURTZMANSTEADY.COM              STEVENBARKIN@GMAIL.COM                   SKAUFMAN@SKAUFMANLAW.COM                 NICLAS.FERLAND@LECLAIRRYAN.COM




000073P001-1409S-127                     000041P001-1409S-127                     000063P001-1409S-127                     000072P001-1409S-127
LECLAIRRYAN PLLC                         LEGEND FOOTWEAR INC                      LINEBARGER GOGGAN BLAIR & SAMPSON LLP    LINEBARGER GOGGAN BLAIR & SAMPSON LLP
NICLAS A FERLAND;ILAN MARKUS             JENNI YEH                                ELIZABETH WELLER                         DON STECKER
545 LONG WHARF DRIVE,9TH FLOOR           19445 E WALNUT DR N                      2777 N STEMMONS FREEWAY STE 1000         711 NAVARRO ST STE 300
NEW HAVEN CT 06511                       CITY OF INDUSTRY CA 91789                DALLAS TX 75207                          SAN ANTONIO TX 78205
ILAN.MARKUS@LECLAIRRYAN.COM              JENNI@LEGENDFOOTWEAR.COM                 DALLAS.BANKRUPTCY@PUBLICANS.COM          SANANTONIO.BANKRUPTCY@PUBLICANS.COM




000111P001-1409S-127                     035385P002-1409A-127                     000049P001-1409S-127                     000117P001-1409S-127
LINEBARGER GOGGAN BLAIR & SAMPSON LLP    LOVE VINTAGE INC                         MAESA LLC                                MARICOPA COUNTY ATTORNEY'S OFFICE
JOHN P DILMAN                            LAW OFFICES OF STEVEN J BARKIN           JEFF KLEIN                               PETER MUTHIG, DEPUTY COUNTY ATTORNEY
P O BOX 3064                             STEVEN J BARKIN                          40 WORTH ST                              CIVIL SERVICES DIVISION
HOUSTON TX 77253-3064                    3700 WILSHIRE BLVD STE 950               STE 705                                  222 NORTH CENTRAL AVE STE 1100
HOUSTON_BANKRUPTCY@PUBLICANS.COM         LOS ANGELES CA 90010-3088                NEW YORK NY 10013                        PHOENIX AZ 85004-2206
                                         STEVENBARKIN@GMAIL.COM                   JEFF.KLEIN@MAESA.COM                     MUTHIGK@MCAO.MARICOPA.GOV


000068P001-1409S-127                     000035P001-1409S-127                     000137P001-1409S-127                     000044P001-1409S-127
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.   MERKLE INC                               MEYERS ROMAN FRIEDBERG & LEWIS LPA       MEZZANINE USA INC
TARA LEDAY                               KRISTINE ELLIOT                          DAVID M NEUMANN                          CHRISTOPHER KIM
P. O. BOX 1269                           29432 NETWORK PL                         28601 CHAGRIN BLVD STE 600               1015 S CROCKER ST R29
ROUND ROCK TX 78680                      CHICAGO IL 60673-1432                    CLEVELAND OH 44122                       LOS ANGELES CA 90021
TLEDAY@MVBALAW.COM                       KELLIOT@MERKLEINC.COM                    DNEUMANN@MEYERSROMAN.COM                 CHRIS@MEZZANINEUSA.COM




036838P001-1409A-127                     000077P001-1409S-127                     000078P001-1409S-127                     000123P001-1409S-127
MEZZANINE USA INC                        MIRICK O'CONNELL DEMALLIE & LOUGEE LLP   MIRICK O'CONNELL DEMALLIE & LOUGEE LLP   MITCHELL WILLIAMS SELIG GATES & WOODYARD PLLC
LEWIS BRISBOIS BISGAARD AND SMITH        PAUL W CAREY                             KATE P FOLEY                             STAN D SMITH,ESQ
LOVEE D SARENAS                          100 FRONT ST                             1800 WEST PARK DRIVE STE 400             425 WEST CAPITOL AVE STE 1800
633 W 5TH ST STE 4000                    WORCESTER MA 01608                       WESTBOROUGH MA 01581                     LITTLE ROCK AK 72201-3525
LOS ANGELES CA 90071                     PCAREY@MIRICKOCONNELL.COM                KFOLEY@MIRICKOCONNELL.COM                SSMITH@MWLAW.COM
LOVEE.SARENAS@LEWISBRISBOIS.COM


000064P001-1409S-127                     000024P004-1409S-127                     000027P001-1409S-127                     000106P001-1409S-127
MONZACK MERSKY MCLAUGHLIN & BROWDER PA   MORGAN LEWIS & BOCKIUS LLP               MORGAN LEWIS & BOCKIUS LLP               MORRIS NICHOLS ARSHT & TUNNELL LLP
RACHEL B MERSKY                          JULIA FROST-DAVIES                       CHRISTOPHER CARTER                       CURTIS S MILLER;MATTHEW O TALMO
1201 N ORANGE ST STE 400                 ONE FEDERAL STREET                       ONE FEDERAL STREET                       1201 N MARKET ST 16TH FLOOR
WILMINGTON DE 19801                      BOSTON MA 02110                          BOSTON MA 02110                          WILMINGTON DE 19899-1347
RMERSKY@MONLAW.COM                       JULIA.FROST-DAVIES@MORGANLEWIS.COM       CHRISTOPHER.CARTER@MORGANLEWIS.COM       CMILLER@MNAT.COM
                                                      Case 19-10210-LSS Doc 775 Filed 08/02/19 Page 7 of 16
                                                                    Charlotte Russe Holding, Inc., et al.
                                                                              Electronic Mail
                                                                               Exhibit Pages
Page # : 5 of 7                                                                                                                                                  07/31/2019 08:31:59 PM
000106P001-1409S-127                                 037071P001-1409A-127                                 032298P002-1409A-127                        037157P001-1409A-127
MORRIS NICHOLS ARSHT & TUNNELL LLP                   MACKENZIE S MOULTON                                  MUSE MANAGEMENT INC                         BLAKE OBERHEUSER
CURTIS S MILLER;MATTHEW O TALMO                      2230 S TERRIPIN                                      EDWARD RYAN                                 637 CAMINO DEL CONTENTO S
1201 N MARKET ST 16TH FLOOR                          MESA AZ 85209                                        150 BROADWAY STE 1101                       PUEBLO WEST CO 81007
WILMINGTON DE 19899-1347                             mackenziesmoulton@gmail.com                          NEW YORK NY 10038                           Blakeob93@yahoo.com
MTALMO@MNAT.COM                                                                                           ED@MUSENYC.COM




000003P003-1409S-127                                 000120P001-1409S-127                                 037168P001-1409A-127                        000109P001-1409S-127
OFFICE OF THE US TRUSTEE                             OKLAHOMA COUNTY TREASURER                            OOCL LOGISTICS USA INC                      PA-DEPT OF LABOR & INDUSTRY
JANE LEAMY                                           GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY            BRYAN DAVID PRESS ESQ                       DEB SECREST,AUTHORIZED AGENT
844 KING ST                                          320 ROBERT S KERR RM 505                             METRO GROUP MARITIME                        OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES
STE 2207, Lockbox 35                                 OKLAHOMA CITY OK 73102                               61 BROADWAY STE 905                         COLLECTIONS SUPPORT UNIT
WILMINGTON DE 19801                                  GRECRA@OKLAHOMACOUNTY.ORG                            NEW YORK NY 10006                           651 BOAS ST RM 702
JANE.M.LEAMY@USDOJ.GOV                                                                                    bpress@mgmus.com                            HARRISBURG PA 17121
                                                                                                                                                      RA-LI-UCTS-BANKRUPT@STATE.PA.US

000136P001-1409S-127                                 000067P002-1409S-127                                 000067P002-1409S-127                        000083P001-1409S-127
PA-DEPT OF REVENUE                                   PEPPER HAMILTON LLP                                  PEPPER HAMILTON LLP                         PERDUE BRANDON FIELDER COLLINS & MOTT LLP
CAROL E MOMJIAN, SENIOR DEP ATTORNEY GENERAL         DOUGLAS D HERRMANN; MARCY J MCLAUGHLIN               DOUGLAS D HERRMANN; MARCY J MCLAUGHLIN      OWEN M SONIK
OFFICE OF THE ATTORNEY GENERAL                       HERCULES PLAZA STE 5100                              HERCULES PLAZA STE 5100                     1235 NORTH LOOP STE 600
1600 ARCH STREET STE 300                             1313 N MARKET ST                                     1313 N MARKET ST                            HOUSTON TX 77008
PHILADELPHIA PA 19103                                WILMINGTON DE 19899-1709                             WILMINGTON DE 19899-1709                    OSONIK@PBFCM.COM
CMOMJIAN@ATTORNEYGENERAL.GOV                         HERRMANND@PEPPERLAW.COM                              MCLAUGHLINM@PEPPERLAW.COM


000084P001-1409S-127                                 000085P001-1409S-127                                 000139P001-1409S-127                        000141P001-1409S-127
PERDUE BRANDON FIELDER COLLINS & MOTT LLP            PERDUE BRANDON FIELDER COLLINS & MOTT LLP            PERDUE BRANDON FIELDER COLLINS & MOTT LLP   POTTER ANDERSON & CORROON LLP
EBONEY COBB                                          LAURA J MONROE                                       JOHN T BANKS, ESQ                           CHRISTOPHER M SAMIS;L KATHERINE GOOD;AARON H STULM
500 E BORDER ST STE 640                              P O BOX 817                                          3301 NORTHLAND DRIVE STE 505                1313 N MARKET ST., 6TH FLOOR
ARLINGTON TX 76010                                   LUBBOCK TX 79408                                     AUSTIN TX 78731                             WILMINGTON DE 19801
ECOBB@PBFCM.COM                                      LMBKR@PBFCM.COM                                      JBANKS@PBFCM.COM                            CSAMIS@POTTERANDERSON.COM




000141P001-1409S-127                                 000141P001-1409S-127                                 000043P001-1409S-127                        000054P001-1409S-127
POTTER ANDERSON & CORROON LLP                        POTTER ANDERSON & CORROON LLP                        PRIORITY FULFILLMENT SVC                    PRODUCT DEVELOPMENT INTL.
CHRISTOPHER M SAMIS;L KATHERINE GOOD;AARON H STULM   CHRISTOPHER M SAMIS;L KATHERINE GOOD;AARON H STULM   TOM MADDEN                                  SANDY
1313 N MARKET ST., 6TH FLOOR                         1313 N MARKET ST., 6TH FLOOR                         505 MILLENNIUM DR                           1350 BROADWAY
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  ALLEN TX 75013                              STE 601
KGOOD@POTTERANDERSON.COM                             ASTULMAN@POTTERANDERSON.COM                          TMADDEN@PFSWEB.COM                          NEW YORK NY 10018
                                                                                                                                                      SANDY@PDIFASHION.COM


000128P002-1409S-127                                 000058P001-1409S-127                                 036283S001-1409A-127                        000056P001-1409S-127
Perkins Coie LLP                                     R AHN                                                R AHN                                       REGENT SUTTON LLC
Brian Audette                                        CHEYRIN CINDY PARK                                   AKA G AHN ISLAND INC                        AVI COHEN
131 S. Dearborn Street Suite 1700                    2115 E ANDERSON ST                                   LEE AND ASSOCIATES                          1411 BROADWAY
Chicago IL 60603-5559                                VERNON CA 90058                                      3530 WILSHIRE BLVD STE 1280                 8TH FL
baudette@perkinscoie.com                             BELLABETTYFASHION@GMAIL.COM                          LOS ANGELES CA 90010                        NEW YORK NY 10018
                                                                                                          WILSHIREFIRM@YAHOO.COM                      AVIC@JASONMAXWELL.COM
                                        Case 19-10210-LSS Doc 775 Filed 08/02/19 Page 8 of 16
                                                      Charlotte Russe Holding, Inc., et al.
                                                                Electronic Mail
                                                                 Exhibit Pages
Page # : 6 of 7                                                                                                                     07/31/2019 08:31:59 PM
000052P002-1409S-127                  000028P002-1409S-127                        000028P002-1409S-127                 000089P001-1409S-127
RHAPSODY CLOTHING INC DBA             RICHARDS LAYTON & FINGER PA                 RICHARDS LAYTON & FINGER PA          ROBINSON BROG LEINWAND GREENE ET AL
PEARL SHINN                           MARK D COLLINS;BRETT M HAYWOOD              MARK D COLLINS;BRETT M HAYWOOD       FRED B RINGEL
9885 Novara Lane                      ONE RODNEY SQUARE                           ONE RODNEY SQUARE                    875 THIRD AVE.,9TH FLOOR
CYPRESS CA 90630                      920 NORTH KING STREET                       920 NORTH KING STREET                NEW YORK NY 10022
bryan.k@rhapsodyclothing.com          WILMINGTON DE 19801                         WILMINGTON DE 19801                  FBR@ROBINSONBROG.COM
                                      COLLINS@RLF.COM                             HAYWOOD@RLF.COM


000042P001-1409S-127                  000132P001-1409S-127                        037143P001-1409A-127                 000015P001-1409S-127
SAMIL SOLUTION                        SAUL EWING ARNSTEIN & LEHR LLP              TIFFANY SCHITA                       SECURITIES AND EXCHANGE COMMISSION
PAUL KANG                             Mark Minuti                                 2627 NW 33RD ST APT 2212             NY REG OFFICE BANKRUPTCY DEPT
6F RIO BLDG 790-2 YEOKSAM             1201 N. Market Street, Suite 2300           OAKLAND PARK FL 33309                BROOKFIELD PL
SEOUL 135-929                         P.O. Box 1266                               tiffanys3011@gmail.com               200 VESEY ST STE 400
KOREA                                 WILMINGTON DE 19899-1266                                                         NEW YORK NY 10281-1022
PAULKANG@SAMILSOLUTION.COM            mark.minuti@saul.com                                                             BANKRUPTCYNOTICESSCHR@SEC.GOV


000015P001-1409S-127                  000016P001-1409S-127                        000017P001-1409S-127                 037659P001-1409A-127
SECURITIES AND EXCHANGE COMMISSION    SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION   SERAPHIM P AND C INC DBA MAXBERRY TNI
NY REG OFFICE BANKRUPTCY DEPT         SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT             JAENAM COE ESQ
BROOKFIELD PL                         100 F ST NE                                 ONE PENN CTR                         LAW OFFICES OF JAENAM COE PC
200 VESEY ST STE 400                  WASHINGTON DC 20549                         1617 JFK BLVD STE 520                3731 WILSHIRE BLVD STE 910
NEW YORK NY 10281-1022                SECBANKRUPTCY@SEC.GOV                       PHILADELPHIA PA 19103                LOS ANGELES CA 90010
NYROBANKRUPTCY@SEC.GOV                                                            SECBANKRUPTCY@SEC.GOV                coelaw@gmail.com


000034P001-1409S-127                  034697P001-1409A-127                        000060P001-1409S-127                 000071P001-1409S-127
SHANTEX GROUP LLC                     SHANTEX GROUP LLC                           SIMON PROPERTY GROUP LP              SINGER & LEVICK PC
DAVID ORLAND                          KLESTDT WINTERS JURELLER ET AL              RONALD M TUCKER, ESQ                 MICHELLE E SHRIRO,ESQ
530 7TH AVE                           TRACY L KLESTADT                            225 WEST WASHINGTON ST               16200 ADDISON ROAD STE 140
STE 703                               200 W 41ST ST 17TH FL                       INDIANAPOLIS IN 46204                ADDISON TX 75001
NEW YORK NY 10018                     NEW YORK NY 10036                           RTUCKER@SIMON.COM                    MSHRIRO@SINGERLEVICK.COM
DAVID@SHANTEX.US                      TKLESTADT@KLESTADT.COM


000079P001-1409S-127                  036306P002-1409A-127                        031102P002-1409A-127                 000110P001-1409S-127
SITE CENTERS CORP                     SKJ ENTERPRISES                             SNOWDEN BROTHERS LLC                 SOLOMON WARD SEIDENWURM & SMITH LLP
ERIC C COTTON,ESQ                     STEPHEN J JUNG                              WILLIAM L SNOWDEN                    MICHAEL D BRESLAUER,ESQ
3300 ENTERPRISE PARKWAY               1901 E55TH ST                               425 PONTIUS AVE N # 420              401 B STREET STE 1200
P O BOX 228042                        VERNON CA 90058                             SEATTLE WA 98109                     SAN DIEGO CA 92101
BEACHWOOD OH 44122                    STEVE.YOUNG@CLEOPATRAUSA.COM                BILL@SNOWDENBROTHERS.COM             MBRESLAUER@SWSSLAW.COM
ECOTTON@SITECENTERS.COM


000110P001-1409S-127                  000135P001-1409S-127                        000090P001-1409S-127                 037025P001-1409A-127
SOLOMON WARD SEIDENWURM & SMITH LLP   SOUTH MILHAUSEN, P.A.                       SPECTOR & JOHNSON PLLC               DELANIE ANN STAGGS
MICHAEL D BRESLAUER,ESQ               Jon E. Kane, Esq.                           HOWARD MARC SPECTOR                  1107 NORTH ALBERT PIKE
401 B STREET STE 1200                 Gateway Center                              12770 COIT ROAD STE 1100             FORT SMITH AR 72904
SAN DIEGO CA 92101                    1000 Legion Place, Ste. 1200                DALLAS TX 75251                      delaniestaggs@icloud.com
WYONES@SWSSLAW.COM                    ORLANDO FL 32801                            HMSPECTOR@SPECTORJOHNSON.COM
                                      jkane@southmilhausen.com
                                              Case 19-10210-LSS Doc 775 Filed 08/02/19 Page 9 of 16
                                                            Charlotte Russe Holding, Inc., et al.
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 7 of 7                                                                                                                      07/31/2019 08:31:59 PM
000144P001-1409S-127                         000121P001-1409S-127                     000100P001-1409S-127               000100P001-1409S-127
SULLIVAN HAZELTINE ALLINSON LLC              THE COUNTY OF LOUDOUN                    THE ROSNER LAW GROUP LLC           THE ROSNER LAW GROUP LLC
WILLIAM HAZLTINE,ESQ                         STEVEN F JACKSON, ASST COUNTY ATTORNEY   FREDERICK ROSNER ; JASON GIBSON    FREDERICK ROSNER ; JASON GIBSON
901 NORTH MARKET ST.,STE 1300                ONE HARRISON ST S.E.,5TH FLOOR           824 N MARKET ST STE 810            824 N MARKET ST STE 810
WILMINGTON DE 19801                          P O BOX 7000                             WILMINGTON DE 19801                WILMINGTON DE 19801
WHAZELTINE@SHA-LLC.COM                       LEESBURG VA 20177-7000                   ROSNER@TEAMROSNER.COM              GIBSON@TEAMROSNER.COM
                                             STEVE.JACKSON@LOUDOUN.GOV


000095P001-1409S-127                         000055P001-1409S-127                     000055P001-1409S-127               000038P001-1409S-127
THE SARACHEK LAW FIRM                        THE VINTAGE SHOP                         THE VINTAGE SHOP                   TOPSON DOWNS LOVE FIRE
JOSEPH E SARACHEK, ESQ                       AUSTIN KIM DANNY SHIN                    AUSTIN KIM DANNY SHIN              DANIEL ABRAMOVITCH
101 PARK AVE.,27TH FLOOR                     MSK APPAREL INC                          MSK APPAREL INC                    3840 WATSEKA VAE
NEW YORK NY 10178                            1015 S CROCKER ST #R-14                  1015 S CROCKER ST #R-14            CULVER CITY CA 90232
JOE@SARACHEKLAWFIRM.COM                      LOS ANGELES CA 90021                     LOS ANGELES CA 90021               DANIELABRAMOVITCH@TOPSONDOWNS.COM
                                             AUSTIN4778@HOTMAIL.COM                   DANNY_VINTAGESHOP@HOTMAIL.COM


000081P002-1409S-127                         032600P002-1409A-127                     000005P001-1409S-127               037344P001-1409A-127
TX-COMPTROLLER OF PUBLIC ACCOUNTS            ULINE SHIPPING SUPPLIES                  US ATTORNEY FOR DELAWARE           USPA ACCESSORIES LLC
CHRISTOPHER S MURPHY                         NANCY L HALCOM                           CHARLES OBERLY ELLEN SLIGHTS       D/B/A CONCEPT ONE ACCESSORIES
ASSISTANT ATTORNEY GENERAL                   12575 ULINE DR                           1007 N ORANGE ST                   LAZARUS AND LAZARUS PC
BANKRUPTCY & COLLECTIONS DIV MC 008          PLEASANT PRAIRIE WI 53158                STE 700                            HARLAN M LAZARUS
P O BOX 12548                                ACCOUNTS.RECEIVABLE@ULINE.COM            WILMINGTON DE 19801                240 MADISON AVE 8TH FL
AUSTIN TX 78711-2548                                                                  USADE.ECFBANKRUPTCY@USDOJ.GOV      NEW YORK NY 10016
BK-CMURPHY@OAG.TEXAS.GOV                                                                                                 hlazarus@lazarusandlazarus.com

000031P001-1409S-127                         000143P001-1409S-127                     000143P001-1409S-127               000033P001-1409S-127
VALUELINE GROUP CO LTD                       VANDERBURGH COUNTY TREASURER             VANDERBURGH COUNTY TREASURER       VEN BRIDGE CO LTD
DAVID WANG                                   BANKRUPTCY CLERK                         BANKRUPTCY CLERK                   SEAN GOGARTY
FL 7 HUATIAN BLDG NO                         ROOM #210 CIVIC CENTER COMPLEX           ROOM #210 CIVIC CENTER COMPLEX     35TH FL NO 96
18 HOUJIE BLVD S HOUJIE TOWN DONGGUAN CITY   I NW MARTIN LUTHER KING JR.,BLVD         I NW MARTIN LUTHER KING JR.,BLVD   EAST ZHUANXING RD
GUANGDONG PROVINCE 523960                    EVANSVILLE IN 47708-1882                 EVANSVILLE IN 47708-1882           SHANGHAI
CHINA                                        LSTRICKLAND@VANDERBURGHGOV.ORG           TREASURER@VANDERBURGHGOV.ORG       CHINA
DAVID@TOPGLORYFOOTWEAR.COM                                                                                               SPGTEXTILES@GMAIL.COM

031143S001-1409A-127                         000046P001-1409S-127
VEN BRIDGE CO LTD                            ZHENGPENG TRADE CO LTD
SEAN GOGARTY                                 SUNNY
1285 CORTEZ AVE                              RM 502 BLDG 2 HETONG JIN YUAN
BURLINGAME CA 94010                          QN FEN RD
SPGTEXTILES@GMAIL.COM                        WENZHOU
                                             CHINA
                                             SUNNY.ZHENGPENG@GMAIL.COM




               Records Printed :             162
Case 19-10210-LSS   Doc 775   Filed 08/02/19   Page 10 of 16
                                   Case 19-10210-LSS                   Doc 775   Filed 08/02/19           Page 11 of 16
                                                             Charlotte Russe Holding, Inc., et al.
                                                                        Exhibit Pages

Page # : 1 of 6                                                                                                                           07/31/2019 08:32:42 PM
000057P001-1409S-127               000040P001-1409S-127                           000062P001-1409S-127                       030894P002-1409A-127
505 SONOMA CORP DBA GIC            ANAN ENTERPRISE INC DBA SARAH                  ANDREW S CONWAY,ESQ                        ANORA MODE INC
KEVIN PAN                          SARAH KIM                                      200 EAST LONG LAKE ROAD STE 300            YOON JUNG KIM
DBA GIC INTERNATIONAL              2080 E 25TH ST                                 BLOOMFIELD HILLS MI 48304                  1015 S CROCKER ST STE S04
3812 SEBASTOPOL RD                 VERNON CA 90058                                                                           LOS ANGELES CA 90021
SANTA ROSA CA 95407



000013P001-1409S-127               000070P001-1409S-127                           000082P001-1409S-127                       000023P001-1409S-127
ARIZONA ATTORNEY GENERALS OFFICE   BALLARD SPAHR LLP                              BALLARD SPAHR LLP                          BANK OF AMERICA MERRILL LYNCH
PO BOX 6123                        LESLIE HEILMAN; LAUREL ROGLEN                  DUSTIN P BRANCH,ESQ                        MATTHEW POTTER
MD 7611                            919 N. MARKET ST 11TH FL                       2029 CENTURY PARK EAST STE 800             100 FEDERAL STREET
PHOENIX AZ 85005-6123              WILMINGTON DE 19801-3034                       LOS ANGELES CA 90067-2909                  BOSTON MA 02110




000112P001-1409S-127               000108P001-1409S-127                           000092P001-1409S-127                       000130P001-1409S-127
BARCLAY DAMON LLP                  BARNES & THORNBURG LLP                         BENESCH FRIEDLANDER COPLAN & ARONOFF LLP   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
KEVIN NEWMAN; SCOTT FLEISCHER      DAVID M POWLEN;KEVIN G COLLINS                 JENNIFER R HOOVER;KEVIN M CAPUZZI          JENNIFER R HOOVER
BARCLAY DAMON TOWER                1000 N WEST ST STE 1500                        222 DELAWARE AVE STE 801                   222 DELAWARE AVE STE 801
125 EAST JEFFERSON STREET          WILMINGTON DE 19801                            WILMINGTON DE 19801                        WILMINGTON DE 19801
SYRACUSE NY 13202



000113P001-1409S-127               000147P001-1409S-127                           037000P001-1409A-127                       000116P001-1409S-127
BEWLEY LASSLEBEN & MILLER LLP      BIALSON BERGEN & SCHWAB, A PROF CORP           HEATHER BRESS                              BROWN & CONNERY, LLP
ERNIE ZACHARY PARK                 LAWRENCE M SCHWAB;GAYE N HECK;THOMAAS M GAA    24910 JENNINGS RD                          DONALD K. LUDMAN
13215 E PENN ST STE 510            633 MENLO AVE STE 100                          MYAKKA CITY FL 34251                       6 NORTH BROAD ST STE 100
WHITTIER CA 90602                  MENLO PARK CA 94025                                                                       WOODBURY NJ 08096




000075P001-1409S-127               037650P001-1409A-127                           000086P001-1409S-127                       000087P001-1409S-127
CAFARO MANAGEMENT COMPANY          PORSHA CHOY                                    CLARK HILL PLC                             CLARK HILL PLC
RICHARD T DAVIS                    1721 E 42ND ST                                 DAVID M BLAU,ESQ                           KAREN M GRIVNER,ESQ
5577 YOUNGSTOWN-WARREN RD          TACOMA WA 98404                                151 S OLD WOODWARD AVE STE 200             824 N MARKET ST STE 710
NILES OH 44446                                                                    BIRMINGHAM MI 48009                        WILMINGTON DE 19801




037153P001-1409A-127               005478P001-1409A-127                           004861P001-1409A-127                       000014P001-1409S-127
ALICIA DALIA                       ANGELICA JOY DAYOAN                            JOAN MARICE P DAYOAN                       DELAWARE ATTORNEY GENERAL
633 WEST WATER ST APT 3            8225 KILLIAN LN                                8225 KILLIAN LN                            BANKRUPTCY DEPT
ELMIRA NY 14901                    BEAUMONT TX 77706                              BEAUMONT TX 77706                          CARVEL STATE OFFICE BUILDING
                                                                                                                             820 N FRENCH ST 6TH FL
                                                                                                                             WILMINGTON DE 19801



000008P001-1409S-127               000004P001-1409S-127                           000006P001-1409S-127                       000007P001-1409S-127
DELAWARE DIVISION OF REVENUE       DELAWARE SECRETARY OF STATE                    DELAWARE SECRETARY OF STATE                DELAWARE STATE TREASURY
ZILLAH A FRAMPTON                  DIV OF CORPORATIONS FRANCHISE TAX              DIVISION OF CORPORATIONS                   BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILD 8TH FL   PO BOX 898                                     401 FEDERAL ST STE 4                       820 SILVER LAKE BLVD
820 N FRENCH ST                    DOVER DE 19903                                 DOVER DE 19901                             STE 100
WILMINGTON DE 19801                                                                                                          DOVER DE 19904
                                  Case 19-10210-LSS                 Doc 775       Filed 08/02/19              Page 12 of 16
                                                               Charlotte Russe Holding, Inc., et al.
                                                                          Exhibit Pages

Page # : 2 of 6                                                                                                                            07/31/2019 08:32:42 PM
000114P001-1409S-127              000047P001-1409S-127                             000032P001-1409S-127                       037125P001-1409A-127
DONALD C COWAN JR                 DOUBLE H SOURCING                                EAST LION CORP                             EAST LION CORP
1265 SCOTTSVILLE ROAD             WINNIE CHO                                       JULIE KUO                                  SHULMAN HODGES AND BASTIAN LLP
ROCHESTER NY 14624                RM205 HACKSANKOSMOSTEL 110                       318 BREA CANYON RD                         ALAN J FRIEDMAN ESQ
                                  GWANGJANG DONG GWANGJIN KU                       CITY OF INDUSTRY CA 91789                  100 SPECTRUM CTR DR STE 600
                                  SEOUL                                                                                       IRVINE CA 92618
                                  KOREA


000050P001-1409S-127              000118P001-1409S-127                             000029P001-1409S-127                       000048P001-1409S-127
ELLA L CLOTHING INC               ELLIOTT GREENLEAF PC                             FEDEX ERS                                  FORTUNE DYNAMIC INC
JAMES SONG                        RAFAEL X ZAHRALDDIN-ARAVENA;ERIC M SUTTY         KYE BEVERLY                                TRACY MAN
16828 ARMSTEAD ST                 1105 N MARKET ST STE 1700                        PO BOX 371741                              21923 FERRERO PKWY
GRANDA HILLS CA 91344             WILMINGTON DE 19801                              PITTSBURGH PA 15250-7741                   CITY OF INDUSTRY CA 91789




000009P001-1409S-127              000122P001-1409S-127                             000061P001-1409S-127                       000134P001-1409S-127
FRANCHISE TAX BOARD               FRIEDMAN & SPRINGWATER LLP                       FROST BROWN TODD LLC                       GELLERT SCALI BUSENKELL & BROWN LLC
BANKRUPTCY SECTION MS A 340       DERRICK N HANSEN                                 RONALD E GOLD;A J WEBB                     Michael Busenkell
PO BOX 2952                       1007 NORTH ORANGE ST.,4TH FLOOR                  3300 GREAT AMERICAN TOWER                  1201 N. Orange Street, Suite 300
SACRAMENTO CA 95812-2952          WILMINGTON DE 19801                              301 E FOURTH ST                            WILMINGTON DE 19801
                                                                                   CINCINNATI OH 45202



000098P001-1409S-127              000037P001-1409S-127                             000099P001-1409S-127                       000030P001-1409S-127
GIBBONS P.C.                      GLOBAL CAPITAL FASHION INC                       GOLDBERG WEPRIN ET AL                      GOOGLE INC
NATASHA M. SONGONUGA, ESQ.        SIMON LEUNG                                      NEAL M. ROSENBLOOM, ESQ.                   ACCTS REC DEPT SYLWIA HEBDA
300 DELAWARE AVE. STE 1015        247 WEST 35TH ST                                 1501 BROADWAY 22ND FL                      1600 AMPHITHEATRE PKWY
WILMINGTON DE 19801-1671          11 FL FRONT                                      NEW YORK NY 10004                          MOUNTAIN VIEW CA 94043
                                  NEW YORK NY 10001



000096P001-1409S-127              000138P001-1409S-127                             036998P001-1409A-127                       000107P001-1409S-127
GOULSTON & STORRS PC              GREER HERZ & ADAMS LLP                           FAITH L GUNTER                             HANSON BRIDGETT LLP
VANESSA P MOODY,ESQ               FREDERICK BLACK;TARA B ANNWEILER;MARC D YOUNG    921 MARKS ROAD APARTMENT F                 NEAL WOLF
400 ATLANTIC AVE                  ONE MOODY PLAZA, 18TH FLOOR                      BRUNSWICK OH 44212                         425 MARKET ST.,26TH FLOOR
BOSTON MA 02110-3333              GALVESTON TX 77550                                                                          SAN FRANCISCO CA 94105




000142P001-1409S-127              000131P003-1409S-127                             000104P001-1409S-127                       000105P001-1409S-127
HINDS & SHANKMAN LLP              HOGAN MCDANIEL                                   HOLLAND & KNIGHT LLP                       HOLLAND & KNIGHT LLP
PAUL R SHANKMAN,ESQ               GARVAN F. MCDANIEL                               BARBRA R PARLIN,ESQ                        JOAQUIN J ALEMANY;JOSE A CASAL
21257 HAWTHORNE BLVD.,2ND FLOOR   1311 DELAWARE AVE                                31 WEST 52ND ST                            701 BRICKELL AVE STE 3300
TORRANCE CA 90503                 WILMINGTON DE 19806                              NEW YORK NY 10019                          MIAMI FL 33131




000093P001-1409S-127              004514P001-1409A-127                             000127P001-1409S-127                       000097P001-1409S-127
HONIGMAN LLP                      JYMELLA HUNT                                     IBM CORP                                   IMPERIAL COUNTY TREASURER
LAWRENCE A LICHTMAN,ESQ           83 BEARING CIR                                   MARIE-JOSEE DUBE                           TAX COLLECTOR
2290 FIRST NATIONAL BUILDING      PORT WENTWORTH GA 31407                          275 VIGER EAST                             KAREN VOGEL
600 WOODWARD AVE                                                                   MONTREAL QC H2X 3R7                        940 WEST MAIN STREET
DETROIT MI 48226                                                                   CANADA                                     SUITE 106
                                                                                                                              EL CENTRO CA 92243
                                            Case 19-10210-LSS                   Doc 775   Filed 08/02/19            Page 13 of 16
                                                                       Charlotte Russe Holding, Inc., et al.
                                                                                  Exhibit Pages

Page # : 3 of 6                                                                                                                                      07/31/2019 08:32:42 PM
000001P001-1409S-127                        000002P001-1409S-127                           000053P001-1409S-127                         035117P002-1409A-127
INTERNAL REVENUE SVC                        INTERNAL REVENUE SVC                           JAINSON'S INTERNATIONAL INC                  JDA SOFTWARE INC
CENTRALIZED INSOLVENCY OPERATION            CENTRALIZED INSOLVENCY OPERATION               AMIT JAIN                                    WALTER P OPASKA
PO BOX 7346                                 2970 MARKET ST                                 7526 TYRONE AVE                              15059 N SCOTTSDALE RD STE 400
PHILADELPHIA PA 19101-7346                  MAIL STOP 5 Q30 133                            VAN NUYS CA 91405                            SCOTTSDALE AZ 85254
                                            PHILADELPHIA PA 19104-5016



035117S001-1409A-127                        000051P001-1409S-127                           000145P001-1409S-127                         000045P001-1409S-127
JDA SOFTWARE INC                            JESSMYN IN USA                                 JONES DAY                                    JP ORIGINAL CORP
14400 N. 87TH STREET                        KYLE KIM                                       BENJAMIN ROSENBLUM,ESQ                       PAUL KASCSAK
SCOTTSDALE AZ 85260-3649                    2080 E25TH ST                                  250 VESEY ST                                 19101 E WALNUT DR NORTH
                                            VERNON CA 90058                                NEW YORK NY 10281                            CITY OF INDUSTRY CA 91748




000124P001-1409S-127                        000125P001-1409S-127                           000126P001-1409S-127                         000133P001-1409S-127
K & L GATES LLP                             K & L GATES LLP                                K & L GATES LLP                              KATTEN MUCHIN ROSENMAN LLP
MARGARET R WESTBROOK,ESQ                    STEVEN L CAPONI;MATTHEW B GOELLER              EMILY MATHER,ESQ                             Peter A. Siddiqui
4350 LASSITER AT NORTH HILLS AVE.,STE 300   600 N KING ST.,STE 901                         4350 LASSITER AT NORTH HILLS AVE., STE 300   525 W. Monroe Street
RALEIGH NC 27609                            WILMINGTON DE 19801                            RALEIGH NC 27609                             CHICAGO IL 60661




000088P001-1409S-127                        000129P001-1409S-127                           000115P001-1409S-127                         000094P001-1409S-127
KELLEY DRYE & WARREN LLP                    KELLEY DRYE & WARREN LLP                       KEN BURTON JR, MANATEE CTY TAX COLL          KLESTADT WINTERS JURELLER SOUTHARD & STEVENS LLP
ROBERT L LEHANE                             ROBERT L LEHANE                                JENNIFER FRANCIS, LGL SUPP AND COLL          TRACY L KLESTADT
101 PARK AVE                                KAYCI G HINES                                  1001 3RD AVE W STE 240                       200 WEST 41ST ST., 17TH FLOOR
NEW YORK NY 10178                           101 PARK AVENUE                                BRADENTON FL 34205-7863                      NEW YORK NY 10036
                                            NEW YORK NY 10178



000039P001-1409S-127                        000059P001-1409S-127                           000076P001-1409S-127                         000140P001-1409S-127
KNY CLOTHING DBA YIPEE                      KRISTEN N PATE                                 KURTZMAN STEADY LLC                          LAW OFFICE OF STEVEN J BARKIN
STEVE CHO KAREN OH                          BROOKFIELD PROPERTY REIT, INC AS AGENT         JEFFREY KURTZMAN,ESQ                         STEVEN J BARKIN
NAM G OW                                    350 N ORLEANS ST STE 300                       401 S 2ND ST STE 200                         3700 WILSHIRE BOULEVARD STE 950
1662 LONG BEACH AVE                         CHICAGO IL 60654-1607                          PHILADELPHIA PA 19147                        LOS ANGELES CA 90010
LOS ANGELES CA 90021



000080P001-1409S-127                        000073P001-1409S-127                           000041P001-1409S-127                         000063P001-1409S-127
LAW OFFICE OF SUSAN E KAUFMAN LLC           LECLAIRRYAN PLLC                               LEGEND FOOTWEAR INC                          LINEBARGER GOGGAN BLAIR & SAMPSON LLP
SUSAN E KAUFMAN,ESQ                         NICLAS A FERLAND;ILAN MARKUS                   JENNI YEH                                    ELIZABETH WELLER
919 N MARKET ST STE 460                     545 LONG WHARF DRIVE,9TH FLOOR                 19445 E WALNUT DR N                          2777 N STEMMONS FREEWAY STE 1000
WILMINGTON DE 19801                         NEW HAVEN CT 06511                             CITY OF INDUSTRY CA 91789                    DALLAS TX 75207




000072P001-1409S-127                        000111P001-1409S-127                           000102P001-1409S-127                         035385P002-1409A-127
LINEBARGER GOGGAN BLAIR & SAMPSON LLP       LINEBARGER GOGGAN BLAIR & SAMPSON LLP          LINEBARGER GOGGAN BLAIR & SAMPSON, LLP       LOVE VINTAGE INC
DON STECKER                                 JOHN P DILMAN                                  DIANE WADE SANDERS                           LAW OFFICES OF STEVEN J BARKIN
711 NAVARRO ST STE 300                      P O BOX 3064                                   P.O. BOX 17428                               STEVEN J BARKIN
SAN ANTONIO TX 78205                        HOUSTON TX 77253-3064                          AUSTIN TX 78760                              3700 WILSHIRE BLVD STE 950
                                                                                                                                        LOS ANGELES CA 90010-3088
                                                Case 19-10210-LSS                    Doc 775   Filed 08/02/19            Page 14 of 16
                                                                          Charlotte Russe Holding, Inc., et al.
                                                                                     Exhibit Pages

Page # : 4 of 6                                                                                                                                          07/31/2019 08:32:42 PM
000049P001-1409S-127                            000117P001-1409S-127                            000068P001-1409S-127                        000035P001-1409S-127
MAESA LLC                                       MARICOPA COUNTY ATTORNEY'S OFFICE               MCCREARY, VESELKA, BRAGG & ALLEN, P.C.      MERKLE INC
JEFF KLEIN                                      PETER MUTHIG, DEPUTY COUNTY ATTORNEY            TARA LEDAY                                  KRISTINE ELLIOT
40 WORTH ST                                     CIVIL SERVICES DIVISION                         P. O. BOX 1269                              29432 NETWORK PL
STE 705                                         222 NORTH CENTRAL AVE STE 1100                  ROUND ROCK TX 78680                         CHICAGO IL 60673-1432
NEW YORK NY 10013                               PHOENIX AZ 85004-2206



000119P001-1409S-127                            000137P001-1409S-127                            000044P001-1409S-127                        036838P001-1409A-127
MEYERS RODBELL AND ROSENBAUM PA                 MEYERS ROMAN FRIEDBERG & LEWIS LPA              MEZZANINE USA INC                           MEZZANINE USA INC
NICOLE C. KENWORTHY                             DAVID M NEUMANN                                 CHRISTOPHER KIM                             LEWIS BRISBOIS BISGAARD AND SMITH
6801 KENILWORTH AVE STE 400                     28601 CHAGRIN BLVD STE 600                      1015 S CROCKER ST R29                       LOVEE D SARENAS
RIVERDALE MD 20737-1385                         CLEVELAND OH 44122                              LOS ANGELES CA 90021                        633 W 5TH ST STE 4000
                                                                                                                                            LOS ANGELES CA 90071



000010P001-1409S-127                            000077P001-1409S-127                            000078P001-1409S-127                        000091P001-1409S-127
MICHIGAN DEPT OF TREASURY TAX POL DIV           MIRICK O'CONNELL DEMALLIE & LOUGEE LLP          MIRICK O'CONNELL DEMALLIE & LOUGEE LLP      MISSOURI DEPARTMENT OF REVENUE
LITIGATION LIAISON                              PAUL W CAREY                                    KATE P FOLEY                                STEVEN A GINTHER
430 WEST ALLEGAN ST                             100 FRONT ST                                    1800 WEST PARK DRIVE STE 400                SPECIAL ASSISTANT ATTORNEY GENERAL
2ND FL AUSTIN BUILDING                          WORCESTER MA 01608                              WESTBOROUGH MA 01581                        BANKRUPTCY UNIT
LANSING MI 48922                                                                                                                            P O BOX 475
                                                                                                                                            JEFFERSON CITY MO 65105-0475


000123P001-1409S-127                            000064P001-1409S-127                            000024P004-1409S-127                        000027P001-1409S-127
MITCHELL WILLIAMS SELIG GATES & WOODYARD PLLC   MONZACK MERSKY MCLAUGHLIN & BROWDER PA          MORGAN LEWIS & BOCKIUS LLP                  MORGAN LEWIS & BOCKIUS LLP
STAN D SMITH,ESQ                                RACHEL B MERSKY                                 JULIA FROST-DAVIES                          CHRISTOPHER CARTER
425 WEST CAPITOL AVE STE 1800                   1201 N ORANGE ST STE 400                        ONE FEDERAL STREET                          ONE FEDERAL STREET
LITTLE ROCK AK 72201-3525                       WILMINGTON DE 19801                             BOSTON MA 02110                             BOSTON MA 02110




000106P001-1409S-127                            037071P001-1409A-127                            032298P002-1409A-127                        037157P001-1409A-127
MORRIS NICHOLS ARSHT & TUNNELL LLP              MACKENZIE S MOULTON                             MUSE MANAGEMENT INC                         BLAKE OBERHEUSER
CURTIS S MILLER;MATTHEW O TALMO                 2230 S TERRIPIN                                 EDWARD RYAN                                 637 CAMINO DEL CONTENTO S
1201 N MARKET ST 16TH FLOOR                     MESA AZ 85209                                   150 BROADWAY STE 1101                       PUEBLO WEST CO 81007
WILMINGTON DE 19899-1347                                                                        NEW YORK NY 10038




000003P003-1409S-127                            000120P001-1409S-127                            037168P001-1409A-127                        000109P001-1409S-127
OFFICE OF THE US TRUSTEE                        OKLAHOMA COUNTY TREASURER                       OOCL LOGISTICS USA INC                      PA-DEPT OF LABOR & INDUSTRY
JANE LEAMY                                      GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY       BRYAN DAVID PRESS ESQ                       DEB SECREST,AUTHORIZED AGENT
844 KING ST                                     320 ROBERT S KERR RM 505                        METRO GROUP MARITIME                        OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES
STE 2207, Lockbox 35                            OKLAHOMA CITY OK 73102                          61 BROADWAY STE 905                         COLLECTIONS SUPPORT UNIT
WILMINGTON DE 19801                                                                             NEW YORK NY 10006                           651 BOAS ST RM 702
                                                                                                                                            HARRISBURG PA 17121


000136P001-1409S-127                            000067P002-1409S-127                            000083P001-1409S-127                        000084P001-1409S-127
PA-DEPT OF REVENUE                              PEPPER HAMILTON LLP                             PERDUE BRANDON FIELDER COLLINS & MOTT LLP   PERDUE BRANDON FIELDER COLLINS & MOTT LLP
CAROL E MOMJIAN, SENIOR DEP ATTORNEY GENERAL    DOUGLAS D HERRMANN; MARCY J MCLAUGHLIN          OWEN M SONIK                                EBONEY COBB
OFFICE OF THE ATTORNEY GENERAL                  HERCULES PLAZA STE 5100                         1235 NORTH LOOP STE 600                     500 E BORDER ST STE 640
1600 ARCH STREET STE 300                        1313 N MARKET ST                                HOUSTON TX 77008                            ARLINGTON TX 76010
PHILADELPHIA PA 19103                           WILMINGTON DE 19899-1709
                                            Case 19-10210-LSS                        Doc 775    Filed 08/02/19            Page 15 of 16
                                                                                Charlotte Russe Holding, Inc., et al.
                                                                                           Exhibit Pages

Page # : 5 of 6                                                                                                                                                     07/31/2019 08:32:42 PM
000085P001-1409S-127                        000139P001-1409S-127                                  000141P001-1409S-127                                 000043P001-1409S-127
PERDUE BRANDON FIELDER COLLINS & MOTT LLP   PERDUE BRANDON FIELDER COLLINS & MOTT LLP             POTTER ANDERSON & CORROON LLP                        PRIORITY FULFILLMENT SVC
LAURA J MONROE                              JOHN T BANKS, ESQ                                     CHRISTOPHER M SAMIS;L KATHERINE GOOD;AARON H STULM   TOM MADDEN
P O BOX 817                                 3301 NORTHLAND DRIVE STE 505                          1313 N MARKET ST., 6TH FLOOR                         505 MILLENNIUM DR
LUBBOCK TX 79408                            AUSTIN TX 78731                                       WILMINGTON DE 19801                                  ALLEN TX 75013




000054P001-1409S-127                        000128P002-1409S-127                                  000058P001-1409S-127                                 036283P002-1409A-127
PRODUCT DEVELOPMENT INTL.                   Perkins Coie LLP                                      R AHN                                                R AHN
SANDY                                       Brian Audette                                         CHEYRIN CINDY PARK                                   AKA G AHN ISLAND INC
1350 BROADWAY                               131 S. Dearborn Street Suite 1700                     2115 E ANDERSON ST                                   YOUNG WOON CHOI
STE 601                                     Chicago IL 60603-5559                                 VERNON CA 90058                                      2115 E ANDERSON ST
NEW YORK NY 10018                                                                                                                                      VERNON CA 90058



036283S001-1409A-127                        000036P001-1409S-127                                  000056P001-1409S-127                                 000052P002-1409S-127
R AHN                                       REALPLAY CORP DBA RIPLAY INC                          REGENT SUTTON LLC                                    RHAPSODY CLOTHING INC DBA
AKA G AHN ISLAND INC                        MARK HSIA                                             AVI COHEN                                            PEARL SHINN
LEE AND ASSOCIATES                          18350 SAN JOSE AVE                                    1411 BROADWAY                                        9885 Novara Lane
3530 WILSHIRE BLVD STE 1280                 CITY OF INDUSTRY CA 91748                             8TH FL                                               CYPRESS CA 90630
LOS ANGELES CA 90010                                                                              NEW YORK NY 10018



000028P002-1409S-127                        000089P001-1409S-127                                  000042P001-1409S-127                                 000132P001-1409S-127
RICHARDS LAYTON & FINGER PA                 ROBINSON BROG LEINWAND GREENE ET AL                   SAMIL SOLUTION                                       SAUL EWING ARNSTEIN & LEHR LLP
MARK D COLLINS;BRETT M HAYWOOD              FRED B RINGEL                                         PAUL KANG                                            Mark Minuti
ONE RODNEY SQUARE                           875 THIRD AVE.,9TH FLOOR                              6F RIO BLDG 790-2 YEOKSAM                            1201 N. Market Street, Suite 2300
920 NORTH KING STREET                       NEW YORK NY 10022                                     SEOUL 135-929                                        P.O. Box 1266
WILMINGTON DE 19801                                                                               KOREA                                                WILMINGTON DE 19899-1266



037143P001-1409A-127                        000015P001-1409S-127                                  000016P001-1409S-127                                 000017P001-1409S-127
TIFFANY SCHITA                              SECURITIES AND EXCHANGE COMMISSION                    SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMISSION
2627 NW 33RD ST APT 2212                    NY REG OFFICE BANKRUPTCY DEPT                         SEC OF THE TREASURY OFFICE OF GEN COUNSEL            PHIL OFC BANKRUPTCY DEPT
OAKLAND PARK FL 33309                       BROOKFIELD PL                                         100 F ST NE                                          ONE PENN CTR
                                            200 VESEY ST STE 400                                  WASHINGTON DC 20549                                  1617 JFK BLVD STE 520
                                            NEW YORK NY 10281-1022                                                                                     PHILADELPHIA PA 19103



037659P001-1409A-127                        000034P001-1409S-127                                  034697P001-1409A-127                                 000060P001-1409S-127
SERAPHIM P AND C INC DBA MAXBERRY TNI       SHANTEX GROUP LLC                                     SHANTEX GROUP LLC                                    SIMON PROPERTY GROUP LP
JAENAM COE ESQ                              DAVID ORLAND                                          KLESTDT WINTERS JURELLER ET AL                       RONALD M TUCKER, ESQ
LAW OFFICES OF JAENAM COE PC                530 7TH AVE                                           TRACY L KLESTADT                                     225 WEST WASHINGTON ST
3731 WILSHIRE BLVD STE 910                  STE 703                                               200 W 41ST ST 17TH FL                                INDIANAPOLIS IN 46204
LOS ANGELES CA 90010                        NEW YORK NY 10018                                     NEW YORK NY 10036



000071P001-1409S-127                        000079P001-1409S-127                                  036306P002-1409A-127                                 031102P002-1409A-127
SINGER & LEVICK PC                          SITE CENTERS CORP                                     SKJ ENTERPRISES                                      SNOWDEN BROTHERS LLC
MICHELLE E SHRIRO,ESQ                       ERIC C COTTON,ESQ                                     STEPHEN J JUNG                                       WILLIAM L SNOWDEN
16200 ADDISON ROAD STE 140                  3300 ENTERPRISE PARKWAY                               1901 E55TH ST                                        425 PONTIUS AVE N # 420
ADDISON TX 75001                            P O BOX 228042                                        VERNON CA 90058                                      SEATTLE WA 98109
                                            BEACHWOOD OH 44122
                                                   Case 19-10210-LSS              Doc 775   Filed 08/02/19                  Page 16 of 16
                                                                          Charlotte Russe Holding, Inc., et al.
                                                                                     Exhibit Pages

Page # : 6 of 6                                                                                                                                          07/31/2019 08:32:42 PM
000012P001-1409S-127                           000110P001-1409S-127                          000135P001-1409S-127                           000090P001-1409S-127
SOCIAL SECURITY ADMINISTRATION                 SOLOMON WARD SEIDENWURM & SMITH LLP           SOUTH MILHAUSEN, P.A.                          SPECTOR & JOHNSON PLLC
OFFICE OF THE GEN COUNSEL REGION 3             MICHAEL D BRESLAUER,ESQ                       Jon E. Kane, Esq.                              HOWARD MARC SPECTOR
300 SPRING GARDEN ST                           401 B STREET STE 1200                         Gateway Center                                 12770 COIT ROAD STE 1100
PHILADELPHIA PA 19123                          SAN DIEGO CA 92101                            1000 Legion Place, Ste. 1200                   DALLAS TX 75251
                                                                                             ORLANDO FL 32801



037025P001-1409A-127                           000144P001-1409S-127                          000121P001-1409S-127                           000100P001-1409S-127
DELANIE ANN STAGGS                             SULLIVAN HAZELTINE ALLINSON LLC               THE COUNTY OF LOUDOUN                          THE ROSNER LAW GROUP LLC
1107 NORTH ALBERT PIKE                         WILLIAM HAZLTINE,ESQ                          STEVEN F JACKSON, ASST COUNTY ATTORNEY         FREDERICK ROSNER ; JASON GIBSON
FORT SMITH AR 72904                            901 NORTH MARKET ST.,STE 1300                 ONE HARRISON ST S.E.,5TH FLOOR                 824 N MARKET ST STE 810
                                               WILMINGTON DE 19801                           P O BOX 7000                                   WILMINGTON DE 19801
                                                                                             LEESBURG VA 20177-7000



000095P001-1409S-127                           000055P001-1409S-127                          000038P001-1409S-127                           000081P002-1409S-127
THE SARACHEK LAW FIRM                          THE VINTAGE SHOP                              TOPSON DOWNS LOVE FIRE                         TX-COMPTROLLER OF PUBLIC ACCOUNTS
JOSEPH E SARACHEK, ESQ                         AUSTIN KIM DANNY SHIN                         DANIEL ABRAMOVITCH                             CHRISTOPHER S MURPHY
101 PARK AVE.,27TH FLOOR                       MSK APPAREL INC                               3840 WATSEKA VAE                               ASSISTANT ATTORNEY GENERAL
NEW YORK NY 10178                              1015 S CROCKER ST #R-14                       CULVER CITY CA 90232                           BANKRUPTCY & COLLECTIONS DIV MC 008
                                               LOS ANGELES CA 90021                                                                         P O BOX 12548
                                                                                                                                            AUSTIN TX 78711-2548


032600P002-1409A-127                           000005P001-1409S-127                          000011P001-1409S-127                           037344P001-1409A-127
ULINE SHIPPING SUPPLIES                        US ATTORNEY FOR DELAWARE                      US EPA REG 3 OFFICE OF REG COUNSEL             USPA ACCESSORIES LLC
NANCY L HALCOM                                 CHARLES OBERLY ELLEN SLIGHTS                  BANKRUPTCY DEPT                                D/B/A CONCEPT ONE ACCESSORIES
12575 ULINE DR                                 1007 N ORANGE ST                              1650 ARCH ST                                   LAZARUS AND LAZARUS PC
PLEASANT PRAIRIE WI 53158                      STE 700                                       PHILADELPHIA PA 19103                          HARLAN M LAZARUS
                                               WILMINGTON DE 19801                                                                          240 MADISON AVE 8TH FL
                                                                                                                                            NEW YORK NY 10016


000031P001-1409S-127                           000143P001-1409S-127                          000033P001-1409S-127                           031143P003-1409A-127
VALUELINE GROUP CO LTD                         VANDERBURGH COUNTY TREASURER                  VEN BRIDGE CO LTD                              VEN BRIDGE CO LTD
DAVID WANG                                     BANKRUPTCY CLERK                              SEAN GOGARTY                                   BLDG 96
FL 7 HUATIAN BLDG NO                           ROOM #210 CIVIC CENTER COMPLEX                35TH FL NO 96                                  1277 EAST ZHUANXING RD
18 HOUJIE BLVD S HOUJIE TOWN DONGGUAN CITY     I NW MARTIN LUTHER KING JR.,BLVD              EAST ZHUANXING RD                              SHANGHAI
GUANGDONG PROVINCE 523960                      EVANSVILLE IN 47708-1882                      SHANGHAI                                       CHINA
CHINA                                                                                        CHINA


031143S001-1409A-127                           000046P001-1409S-127
VEN BRIDGE CO LTD                              ZHENGPENG TRADE CO LTD
SEAN GOGARTY                                   SUNNY
1285 CORTEZ AVE                                RM 502 BLDG 2 HETONG JIN YUAN
BURLINGAME CA 94010                            QN FEN RD
                                               WENZHOU
                                               CHINA




          Records Printed :                  162
